Citation Nr: 0726419	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for colon cancer, claimed 
as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to 
herbicides.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's colon 
cancer is etiologically related to his active military 
service, including exposure to herbicides, and colon cancer 
was not manifested within one year after separation from 
active service.  


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred as a result of 
service, to include as due to exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The May 2004 letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, including medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
was his responsibility to send evidence showing he served in 
Vietnam and medical records showing a diagnosis and earliest 
symptoms of colon cancer, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
January 2006 SOC and August 2006 SSOC provided him with yet 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and certain chronic diseases, including a 
malignant tumor, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).  

In this case, the veteran asserts service connection is 
warranted because his colon cancer is secondary to his 
exposure to the herbicide Agent Orange during his service in 
Vietnam  

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2006).  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or a similar herbicide.  See McCartt v. West, 12 Vet. App. 
164 (1999).  These regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 8, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.309(e) (2006) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6) (2006).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
nexus to service.  See Brock, 10 Vet. App. at 162.

In this case, the veteran is shown to have qualifying service 
in Vietnam for the presumption of exposure to herbicides.  
The veteran's report of discharge (DD Form 214) indicates he 
served in the Republic of Vietnam from June 1968 to June 1969 
and that he was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal.  There is no affirmative evidence of record 
showing the veteran was not exposed to herbicides in service; 
therefore, his exposure to herbicides is presumed.  

The Board notes, however, that the veteran's colon cancer is 
not one of the disabilities for which presumptive connection 
is available based upon herbicide exposure.  As noted above, 
the Secretary of Veterans Affairs has determined there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted, such as colon cancer.  Therefore, service 
connection is not warranted on a presumptive basis under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given the 
veteran's specific diagnosis.

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to colon 
cancer, and the first time the veteran is shown to have a 
diagnosis of colon cancer is in November 2003, which is more 
than 30 years after he was separated from service.  
Therefore, because there is no evidence showing the veteran 
was diagnosed with colon cancer within his first post-service 
year, presumptive service connection for colon cancer as a 
chronic disease is not warranted in this case.  See 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This gap 
of many years in the record also militates against a finding 
that the veteran has suffered a chronic disease since 
service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The veteran testified at the May 2007 Travel Board hearing 
that his symptoms started in 1997 when he started to have 
abdominal pain and gastric problems and that he saw a private 
physician at that time.  The veteran has not been able to 
obtain medical records documenting his treatment in 1997; 
however, even if the Board were to assume the veteran began 
experiencing abdominal pain and gastric problems in 1997, 
there is no competent medical evidence of record which shows 
the veteran's colon cancer was due to or initially manifested 
by the symptoms he exhibited in 1997.  In addition, there is 
no medical evidence of record that relates the veteran's 
colon cancer with the symptoms he manifested in 1997 or, more 
importantly, with his military service, including his 
exposure to herbicides.  

In this context, the Board notes that the veteran has 
submitted a newspaper article which refers to a veteran who 
was granted a 40 percent disability rating for colon cancer 
that VA linked to Agent Orange exposure.  In support of his 
claim, the veteran has also submitted three Board decisions 
wherein entitlement to VA benefits was granted based upon a 
finding that the veterans in those cases had colon cancer 
that was due to military service, including one instance 
where the Board found the evidence was in approximate balance 
as to whether the veteran's colon cancer was due to his 
exposure to herbicides.  The Board has carefully reviewed the 
newspaper article and Board decisions and finds this evidence 
does not assist the veteran in establishing that his colon 
cancer was due to military service, including his exposure to 
herbicides therein.  

While the newspaper article shows a particular veteran was 
granted service connection for colon cancer, the article does 
not provide any specific details about the evidence that was 
considered in granting the veteran's claim; nor does the 
newspaper article refer to any medical evidence and/or 
research which establishes a positive association between 
colon cancer and herbicide exposure.  With respect to the 
Board decisions, the Board notes that in each case, there was 
medical evidence of record which showed the veteran's colon 
cancer was present during active service or was at least as 
likely as not related to herbicide exposure.  In the instant 
case, the veteran has not submitted any medical evidence 
which suggests that his colon cancer was incurred during 
service, to include as due to exposure to herbicides.  In 
this regard, the Board notes that private medical records 
dated from October 2003 to January 2005, which document the 
veteran's treatment for colon cancer, are negative for a 
medical opinion which relates the veteran's colon cancer to 
his military service.  In addition, one of the Internet 
articles the veteran submitted, entitled "Veterans and Agent 
Orange," states that there is limited/suggestive evidence of 
no association between exposure to herbicides and 
gastrointestinal tumors, such as colon cancer.  

The only evidence of record that relates the veteran's colon 
cancer to his military service is the veteran's oral and 
written testimony, which the Board has carefully considered.  
However, there is no indication that the veteran has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, the Board finds the veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted, his colon cancer was not 
diagnosed within his first post-service year, and there is no 
competent medical evidence of record relating the veteran's 
colon cancer to his military service, to include as due to 
exposure to herbicides therein.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for colon 
cancer, claimed as due to herbicide exposure, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for colon cancer, claimed 
as secondary to exposure to herbicides, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


